DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-13 and newly added claims 21-27 filed on 06/15/21 have been acknowledged and entered. By this election, claims 14-20 are cancelled and claims 1-13 and 21-27 are pending in the application.

Reasons for Allowance

Claims 1-13 and 21-27 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 8 and 21. Specifically, the combination of a semiconductor structure, comprising: first nanostructures and second nanostructures formed over the substrate; a first source/drain structure formed adjacent to the first nanostructures; a second source/drain structure formed adjacent to the second nanostructures; a first contact plug formed over the first source/drain structure; a second contact plug formed over the second source/drain structure, wherein a bottom portion of the first contact plug is lower than a bottom portion of the first nanostructures, and a bottom portion of the second contact plug is higher than a top portion of the second nanostructures (claims 1 and 8); or the combination of the semiconductor structure, comprising: a first fin structure and a second fin structure protruding from the substrate; first nanostructures formed over the first fin structure; second nanostructures formed over the second fin structure; a first gate structure wrapping around the first nanostructure; a second 
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THERESA T DOAN/             Primary Examiner, Art Unit 2814